department of the treasury internal_revenue_service washington d c us u j uy tax_exempt_and_government_entities_division uniform issue list dec set ep ext legend taxpayer a ccccecececseeneceeeeeeececereeeeeeens taxpayer b cccccecececeeeeeeseeeeeeseeeees insurance_company m ceceseseeeeneees financial_institution n cee eeee seen eee ee individual o ccceceecceeeeeuceeecesscreneees this is in response to a letter dated date as supplemented by correspondence dated date in which you through your authorized representative request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code you submitted the following facts and representations under penalties of perjury in support of your request on date taxpayer a age took a distribution from ira x in amount and deposited amount into a non-ira account with financial_institution n taxpayer a asserts that her failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was due to erroneous advice from a financial consultant with financial_institution n who believed that amount represented nontaxable life_insurance_proceeds taxpayer a represents that amount has not been used for any other purpose taxpayer b taxpayer a’s spouse maintained ira x an ira annuity issued by insurance_company m taxpayer a was the beneficiary of ira x on qi taxpayer b died during his lifetime taxpayer b had maintained the family finances an individual o a representative of financial_institution n individual o died il g following taxpayer b’s death taxpayer a reviewed taxpayer b’s as representative of financial_institution n who told taxpayer a that the ira annuity was life_insurance relying on this advice and an election form completed by the representative of lump-sum_distribution from ira x amount financial_institution n taxpayer a recej on february amount was deposited into taxpayer a’s on february non-ira brokerage account with financial_institution n the mistake was discovered during the preparation of taxpayer a's tax_return i er based on the above facts and representations taxpayer a requests that the internal_revenue_service the service waive the 60-day rollover requirement under sec_408 of the code with respect to the distribution of amount sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 i from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 revproc_2003_16 il r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information and documentation including a statement from financial_institution n submitted by taxpayer a is consistent with her assertion that her failure to accomplish a timely rollover was caused by erroneous advice from her financial consultant therefore pursuant to sec_408 of the code the service hereby waives the day rollover requirement with respect to the distribution of amount from ira x taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount into an ira provided all other requirements of sec_408 except the 60-day requirement are met with respect to such contribution amount will be considered a rollover_contribution within the meaning of sec_408 no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations that may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of the letter_ruling has been sent to your authorized representative if you wish to inquire about this ruling please contact sincerely yours carlton a watkins manager employee_plans technical group enclosures deleted copy of letter_ruling notice cc
